PER CURIAM.
This is an action brought by plaintiff insurance company as subrogee of the insured to recover the amount paid by plaintiff to the insured for a fire loss to a building which occurred while defendants were in possession of the premises under a lease from the insured. The trial court granted defendants’ motion for a judgment of involuntary nonsuit and plaintiff appeals.
We are of the opinion that the jury could not have reasonably concluded from the evidence that defendants. we.re negligent.
The judgment of the trial court is' affirmed.